NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            01-APR-2021
                                            09:27 AM
                                            Dkt. 62 ODMR


                        NO. CAAP-XX-XXXXXXX


                IN THE INTERMEDIATE COURT OF APPEALS
                      OF THE STATE OF HAWAI#I


        JIMMY FILOMENO ENOCENCIO, Plaintiff-Counterclaim
                     Defendant/Appellant, v.
          KAMEHAMEHA SCHOOLS BISHOP ESTATE, AKA: KSBE;
     PRESIDENT, OFFICERS, BOARD OF DIRECTORS, TRUSTEES, AND
       DOES 1-10 INCLUSIVE; KAMEHAMEHA SCHOOLS-LAND ASSET
         DIVISION-HAWAI#I ISLAND, AKA: KS-LAD-HI NAMELY,
        MARISSA HARMON, LEANNE OKAMOTO, ALAPAKI NAHALE#A,
    JAIME WONG, DALE FERGUSTROM, TANYA ANDRADE, KA#E#O DUARTE,
      NEIL HANNAHS, Defendants-Counterclaimants/Appellees,
               and DOES 1-10 INCLUSIVE, Defendants


         APPEAL FROM THE CIRCUIT COURT OF THE THIRD CIRCUIT
                      (CIVIL NO. 3CC181000090)

              ORDER DENYING MOTION FOR RECONSIDERATION
  (By:   Hiraoka, Presiding Judge, Wadsworth and Nakasone, JJ.)
           Upon consideration of the March 28, 2021 Opposition to
Appellate Court Decision Granting Motion to Dismiss (Motion),
which we construe as a motion to reconsider the court's March 18,
2021 Order Granting Motion to Dismiss Appeal, by self-represented
Plaintiff-Counterclaim Defendant/Appellant Jimmy Filomeno
Enocencio (Enocencio), the papers in support, and the record, it
appears Enocencio has not presented any point of law or fact that
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

we have overlooked or misapprehended. See Hawai#i Rules of
Appellate Procedure Rule 40(b).
          Therefore, IT IS HEREBY ORDERED that the Motion is
denied.
          DATED: Honolulu, Hawai#i, April 1, 2021.

                                      /s/ Keith K. Hiraoka
                                      Presiding Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge

                                      /s/ Karen T. Nakasone
                                      Associate Judge




                                  2